ON MOTION EOR REHEARING.
Grant, J.
In the application for rehearing it is claimed that the language used in the opinion written by me reflects upon the conduct of Mr. Price. Lest such an inference may be drawn from the language used, it is just to Mr. Price to state that he did not attack the validity of the bond, either in the court below or in this court, but confined his argument to the other two causes of demurrer. The attack made upon the validity of the bond was made by the other counsel.
Motion for rehearing denied.
The other Justices concurred.